Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 13, drawn to methods requiring suppression of a member of the PolQ pathway and a member of NHEJ pathway in a plant cell.
Group II, claim(s) 12, drawn to a plant or plant cell that is suppressed in a member of the PolQ pathway and a member of NHEJ pathway.
Group III, claim(s) 14-15, drawn to “Use” claims.

Claims 6-11 are withdrawn from consideration for being improperly multiply-dependent.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a plant or plant cell that is suppressed in a member of the PolQ pathway and a member of NHEJ pathway, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zelensky et al 2017 (Nature Communications 8:1, p. 1-7) and further in view of Nishizawa-Yokoi et al 2012 (New Phytologist 196: p. 1048-1059). Zelensky et al teach that simultaneous suppression of PolQ (polymerase theta) and Ku70, Ku80, or DNA ligase IV prevents random integration and improves gene targeting efficiency I mouse ES cells (see entire document). They further teach optimal levels of gene targeting were achieved in cellular system lacking Polq and Ku70 activity when combined with CRSIPR/Cas9 cleavage. Nishizawa-Yokoi et al teach suppression of Ku70, Ku80, and Lig4 (DNA Ligase IV) in rice leads to suppression of random integration via suppression of the NHEJ pathway and increased enhanced frequency of homologous recombination (p. 1051-1054). At the time of filing, it would have been obvious to a person of ordinary skill in the art to try to translate the method of Zelensky et al into rice plant (cells) from mouse cells to determine if the strategy for increasing gene targeting would also occur in plants. A person of ordinary skill in the art would have been encouraged to attempt such an experiment given that Nishizawa-Yokoi et al observed similar phenomenon in rice as Zelensky et al did in mice regarding the loss of NHEJ function and concomitant increase in HR via suppression of Ku70, Ku80, and/or Lig4. The similarities between the rice and mice systems would have motivated a person of ordinary skill in the art to suppress polymerase theta and one of the NHEJ enzymes (Ku70, Ku80, and/or Lig4) as taught by Zelensky et al. (Note that POLQ and polymerase theta are synonymous).
Use of something is not a statutory category of invention in US patent practice so the Examiner is uncertain where to group such claims.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663